442 F.2d 1043
Glenn R. BRYANT, Petitioner-Appellee,v.Walter E. CRAVEN, Warden, Folsom State Prison, Respondent-Appellant.
No. 26469.
United States Court of Appeals, Ninth Circuit.
May 11, 1971.

Evelle J. Younger, Atty. Gen., John T. Murphy, William D. Stein, Deputy Attys.  Gen., San Francisco, Cal., for respondent-appellant.
Thomas S. Brigham, San Francisco, Cal., for petitioner-appellee.
Before HAMLEY, DUNIWAY and HUFSTEDLER, Circuit Judges.
PER CURIAM:


1
Appellant appeals from an order granting appellee's petition for a writ of habeas corpus, contending that the district court erred in allocating the burden of proof on the question of appellee's comprehension of the consequences of his guilty plea.


2
We do not reach the appellee's contention, because we conclude that affirmance of the order is required by Schram v. Cupp (9th Cir. 1970) 436 F.2d 692, holding that a guilty plea entered without counsel and without a valid waiver of counsel cannot be sustained.  The record in this case cannot be distinguished from that in Schram on the waiver issue.


3
The order is affirmed.